12/02/2020
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                             September 15, 2020 Session

            STATE OF TENNESSEE v. ARMIN LARS BEGTRUP
                Appeal from the Criminal Court for Davidson County
                    No. 2016-C-1905 Mark J. Fishburn, Judge
                     ___________________________________

                            No. M2019-02038-CCA-R3-CD
                            ___________________________________



ROBERT W. WEDEMEYER, J., concurring.

       I agree that the majority opinion is correctly decided based upon the current
relevant rules and case law. I write separately because I also agree with the statement in
the Defendant’s supplemental brief that

      The denial of access to the appellate courts where the defendant enters a
      plea of not guilty, is convicted at trial, and is sentenced under judicial
      diversion is wrong. That is the Appellant’s rubric. The defendant who
      maintains his innocence has no appellate recourse to correct trial errors that
      may have resulted in a wrongful conviction if sentenced under judicial
      diversion.

       Former Tennessee Criminal Court of Appeals Judge Joe Riley’s dissent in the
Norris case addressed the unfortunate outcome of such an approach:

      The majority opinion places a defendant securing judicial diversion in a
      “catch 22.” If a defendant pleads guilty and agrees to judicial diversion,
      such a defendant could not appeal reserving a certified question of law.
      On the other hand, if such a person pled guilty and agreed to a judgment of
      conviction with a sentence imposing the same terms of probation as would
      be imposed for judicial diversion, such a person could appeal reserving a
      certified question of law. Likewise, if a defendant were convicted at a jury
      trial and agreed to judicial diversion, such a defendant would forfeit a
      sufficiency of the evidence appeal as of right at the time he or she agreed
      to judicial diversion. On the other hand, if such a defendant rejected
      judicial diversion and demanded a sentence resulting in a judgment of
      conviction, such a defendant could appeal as of right at that time. Surely,
      our rules do not contemplate such a “catch 22” result.
       The logical remedy for this “catch 22” is a revision to Rule 3 allowing for an
appeal as of right from an order granting judicial diversion if the defendant has pled not
guilty and maintained that plea throughout the proceedings resulting in a finding of guilt.




                                        ________________________________________
                                        ROBERT W. WEDEMEYER